             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                           No. _______________

        v.
                                                    VIOLATION:
 JAMES KYLE BELL,                                   18 U.S.C. § 1343 (Wire Fraud)

                        Defendant.                  FORFEITURE:
                                                    18 U.S.C. § 981(a)(1)(C),
                                                    28 U.S.C. § 2461(c), and
                                                    21 U.S.C. § 853(p)




                                       INFORMATION

       The United States Attorney charges that, at times relevant to the charged offense,


                                         COUNT ONE
                                         (Wire Fraud)

       1.       The Federal Elections Commission (“FEC”) was the independent federal

regulatory agency charged with administering and enforcing the federal campaign finance law.

The FEC’s mission was to protect the integrity of the federal campaign finance process by

providing transparency and fairly enforcing and administering federal campaign finance laws.

The FEC had jurisdiction over the financing of campaigns for the U.S. House of Representatives,

the U.S. Senate, the Presidency and the Vice Presidency. The FEC was located at 1050 First

Street, NE, in Washington, D.C.

       2.       A political action committee (“PAC”) was an organization that pooled financial

contributions in support of candidates for federal office. The FEC required that all PACs obtain

a tax-payer identification number, designate a bank account for PAC funds, and register with the
              Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 2 of 9




FEC by filing FEC Form 1. The FEC also required PACs to comply with applicable reporting

requirements for contributions, expenditures, and disbursements.

        3.       The FEC used the term “independent expenditure” to refer to a PACs expenditure

for a communication that met two requirements: (1) the communication expressly advocated for

the election or defeat of a clearly identified candidate for federal office, and (2) the

communication was not made in cooperation, consultation with, or at the request or suggestion

of, any candidate, or his or her authorized committees or agents, or a political party committee or

its agents.

        4.       The term “Super PAC” referred to a PAC that made only independent

expenditures and was permitted to solicit and to accept unlimited contributions from individuals,

corporations, labor organizations, and other PACs.

        5.       The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a

federal law enacted in or around March 2020 and designed to provide emergency financial

assistance to the millions of Americans who suffered the economic effects caused by the

COVID-19 pandemic. One source of relief provided by the CARES Act was the authorization of

up to $349 billion in forgivable loans to small businesses for job retention and certain other

expenses, through a program referred to as the Paycheck Protection Program (“PPP”). In or

around April 2020, Congress authorized over $300 billion in additional PPP funding.

        6.       In order to obtain a PPP loan, a qualifying business had to submit a PPP loan

application. The PPP loan application required the business to acknowledge the program rules

and make certain affirmative certifications in order toIn the PPP loan application including the

business’s average monthly payroll expenses and its number of employees. These figures were

used to calculate the amount of money the small business is eligible to receive under the PPP.



                                                   2
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 3 of 9




Businesses applying for a PPP loan were required to provide documentation showing their

payroll expenses.

       7.       PPP loan applications were processed by a participating financial institution

which served as the lender. If a PPP loan application was approved, the participating financial

institution funded the PPP loan using its own monies, which were 100% guaranteed by the U.S.

Small Business Administration (“SBA”), a cabinet-level federal agency located at 409 Third

Street, SW, Washington, D.C. Data from the PPP loan applications, including information about

the borrower, the total amount of the loan, and the listed number of employees, was transmitted

by the lender to the SBA in the course of processing the loan.

       8.       The recipient of a PPP loan could only use those funds for certain permissible

business expenses—payroll costs, interest on mortgages, rent, and utilities. The CARES Act

allowed the interest and principal on the PPP loan to be entirely forgiven if the business spent the

loan proceeds on these expense items within a designated period of time (usually eight weeks of

receiving the proceeds) and used a certain percentage of the PPP loan proceeds on payroll

expenses.

       9.       Businesses primarily engaged in political or lobbying activities were ineligible for

SBA business loans including the loans guaranteed by the SBA through the PPP. Consequently,

PACs and lobbyists were precluded from participating in the PPP.


                              The Scheme and Artifice to Defraud

       10.      The defendant, JAMES KYLE BELL, resided in the State of Nevada.

       11.      On or about January 7, 2020, BELL organized a Super PAC called the Keep

America Great Committee (“KAGC”) and registered the PAC with the FEC. KAGC purported




                                                 3
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 4 of 9




to support the re-election of President Donald Trump. BELL used the name of his wife without

authorization on those registration documents.

       12.      BELL registered the domain name “keepamericagreatcommittee.com” and used

that website to solicit donations. BELL copied the content for that website from other legitimate

websites for campaigns and committees supporting President Trump’s reelection. The KAGC

website also copied source code and copyrighted materials without permission from another

PAC.

       13.      BELL utilized an e-mail marketing company to assist with sending solicitations

on behalf of KAGC. On one e-mail list, KAGC sent e-mail solicitations to over 42,000 unique

recipients. KAGC’s e-mail marketing contained material misrepresentations including

promising “5X” matching of any donation to KAGC. The marketing materials also had the

appearance of solicitations from the Trump Campaign containing the official campaign logo,

misleading potential donors to donate to KAGC’s website instead of directly to the Trump

Campaign.

       14.      BELL also created a Nevada company called Keep America Great Committee

LLC (“KAGC-LLC”). BELL then opened bank accounts in the name of KAGC-LLC which

received money donated online to KAGC.

       15.      Between in or about January 2020 and in or about October 2020, KAGC received

$246,751.45 in donations made online through its website and its marketing emails. KAGC

received donations from over 1,000 donors.

       16.      BELL also applied for PPP loans on behalf of five different Nevada companies

that were organized in the names of BELL and his wife. All of these loan applications included

false statements and misrepresentations about the companies’ operations. BELL fabricated and



                                                 4
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 5 of 9




submitted fictitious tax forms for all of these companies in support of the PPP loan applications

that had never been filed with the Internal Revenue Service. For example, BELL claimed that

three of the companies each had an annual payroll over $2 million with more than 200

employees, when in fact those companies combined had at most six employees with far less in

payroll expenses.

       17.      BELL received funding from lenders in response to four of the fraudulent loan

applications on the following dates, for the following companies, in the following amounts:


                    Date Approved Recipient Company PPP Loan Amount

                      4/30/2020      Bella Threads LLC           $49,879

                       5/4/2020         Red Five LLC            $112,187

                      5/10/2020        Echo Three LLC           $485,016

                      5/15/2020       Myson Rules LLC           $492,754


On May 5, 2020, BELL also submitted a fraudulent PPP loan application on behalf of a company

called “5K Media LLC” which sought funding in the amount of $521,625. However, that loan

was not funded and the lender made no disbursement for that application.

       18.      After BELL received the funding for these PPP loans, BELL diverted loan funds

for his personal use and benefit. BELL also transferred $380,891 of the PPP loan funds for Echo

Three LLC to the bank account of KAGC-LLC where BELL co-mingled the PPP loan proceeds

with donations to KAGC.

       19.      On or about June 28, 2020, after a national media report called KAGC a “fake

Trump group,” BELL submitted a revised Form 1 for KAGC to the FEC in Washington, D.C. In

the revised document, BELL provided a false address for KAGC and false names for the PAC’s

organizers.

                                                5
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 6 of 9




       20.      On or about June 19, 2020, BELL organized another super PAC called Best Days

Lie Ahead Committee (“BDLAC”) which purportedly supported the election of then-candidate

Joseph Biden. Between June and September 2020, BELL purchased no less than 33

advertisements on Google for BDLAC at a cost of $22,800. BELL raised approximately

$100,000 on behalf of BDLAC from online sources.

       21.      On or about July 13, 2020, BELL filed a quarterly report of KAGC’s activities

with the FEC. BELL reported that KAGC had received only $28,650 in receipts, with $23,499

in disbursements for the period April 1, 2020, through July 1, 2020. These statements were

plainly false. Bank accounts in the name of KAGC-LLC had received more than $500,000 in

incoming deposits during the prior quarter, including at least $380,000 in funds diverted from a

fraudulently obtained PPP loan. Moreover, bank accounts in the name of KAGC-LLC had

dispersed more than $90,000 in withdrawals and wire transfers during the same period.

       22.      During the 2020 election cycle, KAGC and BDLAC which were controlled by

BELL received approximately $340,000 in donations—not including the funds that BELL

diverted from a fraudulent PPP loan to KAGC-LLCs accounts. During that same period,

BELL’s PACs made no contributions to candidates, political parties, or other committees. And

neither KAGC nor BELL ever provided “5X” matching of contributions as promised by KAGC.

       23.      On or about the following dates within the District of Columbia and elsewhere

JAMES KYLE BELL, having devised and intending to devise a scheme and artifice to defraud,

and for obtaining money and property by means of false and fraudulent pretenses,

representations, and promises, transmitted and caused to be transmitted and aided and abetted the

transmission by means of wire, radio, and television communication in interstate and foreign




                                                6
          Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 7 of 9




commerce writings, signs, signals, pictures, and sounds for the purpose of executing such

scheme and artifice:



                                         TRANSMISSION IN INTERSTATE
             DATE
                                           AND FOREIGN COMMERCE


                             FEC Form 1 for KAGC sent by or at the direction of BELL
      January 7, 2020
                             to the FEC in Washington, D.C.


                             PPP loan application data for Bella Threads LLC submitted
      April 30, 2020
                             to the SBA in Washington, D.C.


                             PPP loan application data for Red Five LLC submitted to the
      May 4, 2020
                             SBA in Washington, D.C.


                             PPP loan application data for 5K Media LLC submitted to
      May 5, 2020
                             the SBA in Washington, D.C.


                             PPP loan application data for Echo Three LLC submitted to
      May 10, 2020
                             the SBA in Washington, D.C.


                             PPP loan application data for Myson Rules LLC submitted
      May 15, 2020
                             to the SBA in Washington, D.C.


                             FEC Form 1 for BDLAC sent by or at the direction of BELL
      June 19, 2020
                             to the FEC in Washington, D.C.


                             Revised FEC Form 1 for KAGC sent by or at the direction of
      June 28, 2020
                             BELL to the FEC in Washington, D.C.


             (Wire Fraud in violation of 18 U.S.C. § 1343; Aiding and Abetting,
                  Causing an Act to be Done in violation of 18 U.S.C. § 2)




                                               7
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 8 of 9




                                FOREFEITURE ALLEGATION
       24.      Paragraphs 1 through 23 of this Information are re-alleged for the purpose of

alleging forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

United States Code, Section 2461(c).

       25.      Upon conviction of Wire Fraud in violation of Title 18, United States Code,

Sections 1343 set forth in Counts One of this Indictment the defendant, JAMES KYLE BELL,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real or personal,

which constitutes or is derived from proceeds traceable to the offense(s). The property to be

forfeited includes, but is not limited to, the following:

                a. $4,900 deposited by BELL into an account at Bank of America
                   on or about December 22, 2020, and returned to BELL by
                   Bank of America in a check which is currently held in trust by
                   counsel for the defendant;

                b. $2,494.32 in funds seized from an account in the name of
                   “Keep America Great Committee LLC” with Bank of America
                   (account ending 8457)

                c. $2,934.43 in funds seized from an account in the name of
                   “James Kyle Bell Amy Arlit” with Bank of America (account
                   ending 5884)

                d. $187,480.58 in funds seized from an account in the name of
                   “James Kyle Bell” with Bank of America (account ending
                   2519)

                e. $257,516.63 in funds seized from an account in the name of
                   “Keep America Great Committee LLC” (account ending 8444)

                f. $68,702.10 in funds seized from an account in the name of
                   “Red Five LLC” (account ending 1400).

                g. Money Judgment in the amount of $862,560.19




                                                   8
             Case 1:21-cr-00284-JDB Document 1 Filed 04/07/21 Page 9 of 9




       26.      If any of the property described above, as a result of any act or omission of the

defendant:

                   a.   cannot be located upon the exercise of due diligence;
                   b.   has been transferred or sold to, or deposited with, a third party;
                   c.   has been placed beyond the jurisdiction of the court;
                   d.   has been substantially diminished in value; or
                   e.   has been commingled with other property which cannot be divided
                        without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

                        (Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C);
                          28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p))


                                              Respectfully submitted,
                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney



                                       By:    ___________________________________
                                              JOHN W. BORCHERT (Bar No. 472824)
                                              Assistant United States Attorney
                                              Fraud Section

                                              ELIZABETH ALOI
                                              Assistant United States Attorney
                                              Public Corruption & Civil Rights Section

                                              United States Attorney’s Office
                                              For the District of Columbia
                                              555 Fourth Street, NW
                                              Washington, D.C. 20530
                                              (202) 252-7566

April 7, 2021




                                                  9
